DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-16 are method claims that depend from air conditioner claim 1. The examiner is unable to ascertain the metes and bounds of claims 15-16 since it is not recited what are the structural limitations that are included or not included in methods claims 15-16. It is respectfully requested that method claims 15-16 be rewritten in independent form to include the structural limitations of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law et al. (US 2015/0297771 A1).
Regarding claims 1 and 11, Law et al. discloses an air conditioner and a method for controlling an air conditioner comprising:
a light source unit [0118];
a plurality of photocatalyst [0056-0059] filters (Fig4:303A and 303B);
a sensor [0043] configured to sense an air quality; 
a processor [0041] that is capable of being configured to control the light source unit to irradiate light onto at least one photocatalyst filter among the plurality of photocatalyst filters based on the air quality sensed by the sensor;
sensing an air quality [0043]; and
controlling [0041 and 0118] a light source unit to irradiate light onto at least one photocatalyst filter among a plurality of photocatalyst filters based on the air quality.
Regarding claim 2, Law et al. discloses that the light source [0118] unit comprises:
a first light source unit [0118] for irradiating light onto a first photocatalyst filter; and
a second light source unit [0118] for irradiating light onto a second photocatalyst filter, and
wherein the processor [0041] is further configured to individually control the first and second light source units based on the air quality sensed by the sensor.
Regarding claim 3, Law et al. discloses that the processor [ 0041] is capable of being [0044] configured to, based on the air quality being determined as a first stage, control the first light source unit to irradiate light onto the first photocatalyst filter, and based on the air quality being determined as a second stage worse than the first stage, control each of the first and second light source units to irradiate light onto each of the first and second photocatalyst filters.
Regarding claims 4 and 14, Law et al. discloses that air passed through the first photocatalyst filter is introduced into the second photocatalyst filter [0056-0059 and 0178].
Regarding claim 5, Law et al. discloses that the plurality of photocatalyst filters [0056-0059 and 0178] comprise:
a first photocatalyst filter [0178] positioned in a first direction from the light source unit; and
a second photocatalyst filter [0178] positioned in a second direction from the light source unit, and
wherein the processor [0041] is further capable of being configured to control the light source unit to irradiate light in at least one of the first and second directions based on the air quality sensed by the sensor.
Regarding claim 7, Law et al. further discloses a plurality of fans [0178], wherein the processor [0041] is further capable of being configured to control at least one fan among the plurality of fans to introduce air into at least one photocatalyst filter among the plurality of photocatalyst filters based on the air quality sensed by the sensor.
Regarding claim 8, Law et al. discloses that the plurality of fans [0178] comprise:
a first fan [0178] for introducing air into a first photocatalyst filter; and
a second fan [0178] for introducing air into a second photocatalyst filter, and
wherein the processor [0041] is further capable of being configured to individually control the first and second fans based on the air quality sensed by the sensor.
Regarding claim 9, Law et al. discloses that the processor [0041] is further capable of being configured to, based on the air quality being determined as a first stage, control the first fan to introduce air into the first photocatalyst filter, and based on the air quality being determined as a second stage worse than the first stage, control each of the first and second fans to introduce air into each of the first and second photocatalyst filters.
Regarding claim 10, Law et al. discloses that the processor [0041] is further capable of being configured to, based on the air quality being determined as a first stage, control the first fan to introduce air into the first photocatalyst filter, and based on the air quality being determined as a second stage worse than the first stage, control the second fan to introduce air into the second photocatalyst filter,
wherein a second filtering speed [0122] of the second photocatalyst filter [0056-0059] is capable of being faster than a first filtering speed of the first photocatalyst filter, and
wherein a first filtering performance [0122] of the first photocatalyst filter [0056-0059] is capable of being higher than a second filtering performance of the second photocatalyst filter.
Regarding claim 12, Law et al. discloses that the light source unit [0118] comprises:
a first light source unit [0118] for irradiating light onto a first photocatalyst filter; and
a second light source unit [0118] for irradiating light onto a second photocatalyst filter, and
wherein the controlling [0041] comprises controlling the first and second light source units individually based on the air quality.
Regarding claim 13, Law et al. discloses that the controlling [0041] comprises:
based on the air quality [0043] being determined as a first stage, controlling the first light source unit to irradiate light onto the first photocatalyst filter [0044], and
based on the air quality [0043] being determined as a second stage worse than the first stage, controlling each of the first and second light source units to irradiate light onto each of the first and second photocatalyst filters [0044].
Regarding claim 15, Law et al. discloses that the plurality of photocatalyst filters [0118] comprise:
a first photocatalyst filter [0118] positioned in a first direction from the light source unit; and
a second photocatalyst filter [0118] positioned in a second direction from the light source unit, and
wherein the controlling [0041] comprises controlling the light source unit to irradiate light in at least one of the first and second directions based on the air quality.
Regarding claim 17, Law et al. further discloses controlling [0041] at least one fan [0178] among a plurality of fans to introduce air into at least one photocatalyst filter among the plurality of photocatalyst filters based on the air quality [0043].
Regarding claim 18, Law et al. discloses that the plurality of fans [0178] comprise:
a first fan [0178] for introducing air into a first photocatalyst filter; and
a second fan [0178] for introducing air into a second photocatalyst filter, and
wherein the controlling [0041] comprises controlling the first and second fans individually based on the air quality.
Regarding claim 19, Law et al. discloses that the controlling [0041] comprises:
based on the air quality [0043] being determined as a first stage [0044], controlling the first fan [0178] to introduce air into the first photocatalyst filter [0056-0059], and
based on the air quality [0043] being determined as a second stage worse than the first stage, [0044] controlling each of the first and second fans [0178] to introduce air into each of the first and second photocatalyst filters.
Regarding claim 20, Law et al. discloses that the controlling [0041] comprises:
based on the air quality [0043] being determined as a first stage [0044], comprises the first fan [0178] to introduce air into the first photocatalyst filter [0056-0059], and
based on the air quality [0043] being determined as a second stage worse than the first stage [0044], comprises the second fan [0178] to introduce air into the second photocatalyst filter [0056-0059],
wherein a second filtering speed of the second photocatalyst filter [0178] is capable of being faster than a first filtering speed of the first photocatalyst filter [0044], and
wherein a first filtering performance of the first photocatalyst filter [0178] is capable of being higher than a second filtering performance of the second photocatalyst filter [0044]. 
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating that claims 6 and 16 would be allowed is the inclusion of the rotatable micro-electromechanical mirror.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10,722,605 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements present in claims 1-5 and 7-10 are recited in claims 10-14 of U.S. Patent No. 10,722,605 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798